DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 3, the claim is indefinite for reciting “further comprising an access opening formed on the center of the stent body.” This limitation renders the claim indefinite because it is unclear if this is a different feature from “an access opening” previously recited in claim 1, or a separate and unique feature. Based on the disclosure, the examiner believes that the applicant only intended to recite a single access opening. Therefore, for the purpose of examination, the claim will be interpreted as reciting “wherein the is formed on the center of the stent body.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0112544 (Haber).

    PNG
    media_image1.png
    659
    879
    media_image1.png
    Greyscale

Haber Figure 4, Annotated
	Regarding claim 1, Haber teaches a dental surgical stent (Abstract; Figure 4; the instant disclosure recites that a stent fits over teeth to help guide a dentist during procedure, see Page 1, lines 6 through 8 of specification) comprising: a stent body (Figure 4, #400) configured to drape (Merriam-Webster defines “drape” as to cover or adorn with or as if with folds of cloth; Figure 4 shows the device #400 covering the teeth as if with folds of cloth because it conforms and lays over the shape of the teeth) over at least one tooth (Figure 4, #402 drapes over several teeth; Paragraphs 0059, 0060), the stent body including side members (Annotated Figure 4), where at least one of the side members extends downward to cover at least a portion of a gum region of the at least one tooth (Annotated Figure 4, inner side member and outer side member cover parts of the gum); and an access opening 
	Regarding claim 2, Haber teaches all of the elements of the claimed invention as stated above for claim 1 wherein the dental surgical stent is a hard tissue stent (Paragraph 0007). 
	Regarding claim 3, Haber teaches all of the elements of the claimed invention as stated above for claim 2 and further teaches wherein the access opening is formed on the center of the stent body (Annotated Figure 4, #412). 
Response to Arguments
Applicant's arguments filed 04/13/2021 have been fully considered but they are not persuasive. The applicant argues that the invention is typically used in endodontic surgery, and that the primary aim of the invention is to assist in root canal treatment, and argues that the inclusion of part of claim 3 in claim 1 clarifies this function. The limitations rolled up into claim 1 were already rejected by Haber, and do not read over the Haber art. Any functionality relating to root canals or other functions that are not claimed do not distinguish the claims over the prior art rejection because they are not positively recited in the claims. Therefore, the claims are still rejected as being anticipated by Haber. See above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D AGGER whose telephone number is (571)270-1801.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS DREW AGGER/Examiner, Art Unit 3772                                                                                                                                                                                                        /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772